AP-77,0031
                                                                               COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                            Transmitted 8/10/2015 12:01:57 PM
JOHN TATUM                                                               990 S. Sherman
ATTORNEY AT LAW
                                                                               Accepted 8/10/2015 12:58:45 PM
                                                                        Richardson, Texas 75081
                                                                         (972) 705-9200         ABEL ACOSTA
                                                                                                       CLERK




      February 27, 2015


      Court of Criminal Appeals                                       August 10, 2015
      c/o Abel Acosta
      Chief Deputy Clerk
      P.O. Box 12308
      Capitol Station
      Austin, Texas 78711



      Re:     Oral argument in Cause No. AP-77,031
              Franklin Davis v. The State of Texas



      Dear Mr. Acosta:

             Pursuant to Rule 71.3 Texas Rules of Appellate Procedure, I am advising this
      Honorable Court that I, on behalf of Appellant in the above referenced cause, am
      requesting oral argument on issue No. 4 which argues that the dismissal of Juror Bigley
      from the jury was error and No. 11, the evidence was insufficient to support the
      conviction for capital murder.
             I believe oral argument would help present these issues in full context and help
      present a comparative analysis of the issues raised. Therefore, I respectfully request
      oral argument on these issues.

      Sincerely,

      /s/ John Tatum

      John Tatum

      JT:mt